      Case 3:20-cv-00004 Document 1 Filed on 01/07/20 in TXSD Page 1 of 5



                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF TEXAS
                              GALVESTON DIVISION

DAVID AND MARGARET PATTERSON,                 §
                                              §
       Plaintiffs,                            § CIVIL ACTION NO. _____________
v.                                            §
                                              §            JURY
STATE FARM LLOYDS,                            §
                                              §
       Defendant.                             §

            DEFENDANT STATE FARM LLOYDS’ NOTICE OF REMOVAL


       Defendant State Farm Lloyds files this Notice of Removal, because diversity of

citizenship jurisdiction exists under 28 U.S.C. § 1332.

                             PROCEDURAL BACKGROUND

1.     Plaintiffs David and Margaret Patterson filed this action on December 2, 2019,

against State Farm Lloyds in the 56th Judicial District Court of Galveston County, Texas.

The case was docketed under cause number 19CV-2202 (the “State Court Action”).

2.     State Farm Lloyds was served with citation and Plaintiffs’ Original Petition on

December 9, 2019. The statutory deadline to remove this action under 28 U.S.C.

§1446(b)(1) is 30 days after Defendant’s receipt of the initial pleading.

3.     State Farm Lloyds timely files this Notice of Removal pursuant to 28 U.S.C.

§1446 to remove the State Court Action from the 56th Judicial District Court of

Galveston County, Texas to the United States District Court for the Southern District of

Texas, Galveston Division.

4.     State Farm Lloyds filed its Original Answer on December 27, 2019.
      Case 3:20-cv-00004 Document 1 Filed on 01/07/20 in TXSD Page 2 of 5



                                         NATURE OF THE SUIT

5.     This lawsuit involves a dispute over the handling and alleged under-payment of

Plaintiffs’ claim for damages allegedly caused by a storm in Dickinson, Texas that

occurred on or about January 8, 2018.1 Plaintiffs assert causes of action against State

Farm Lloyds for: (1) breach of the insurance contract; (2) violations of the Texas

Insurance Code; (3) violations of the DTPA; (4) violations of the Prompt Payment of

Claims Act; (3) breach of the duty of good faith and fair dealing; (4); and fraud (5).2

                                         BASIS FOR REMOVAL

6.     The Court has jurisdiction over this action under 28 U.S.C. § 1332 because

there is and was complete diversity between all parties and the amount in controversy

exceeds $75,000.00, exclusive of interest and costs.

A.      Diversity of the Parties

7.     Removal is proper because there is and was complete diversity between the

parties under 28 U.S.C. § 1332 both at the time of the filling of Plaintiffs’ Original

Petition and at the time of its removal to this Court.

8.     Plaintiffs were, at the time of filing this lawsuit, and still are, citizens of Galveston

County, Texas and reside in Galveston County, Texas.3

9.      State Farm Lloyds was at the time this action was commenced, and still is, a

citizen of Illinois. State Farm Lloyds is a “Lloyds Plan” organized under Chapter 941 of

the Texas Insurance Code. It consists of an unincorporated association of underwriters



1
       Plaintiffs’ Original Petition, ¶ 9.
2
       Id. at ¶ 29 - 52.
3
       Id. at ¶ 2.

                                                                                              2
      Case 3:20-cv-00004 Document 1 Filed on 01/07/20 in TXSD Page 3 of 5



who were at the time this action was commenced, and still are, all citizens and residents

of Illinois, thereby making State Farm Lloyds a citizen of Illinois for diversity purposes.4

B.     Amount in Controversy

10.     Plaintiffs do not ask for a sum certain in damages in their Petition, and instead,

“seek only monetary relief of $100,000 or less, including damages of any kind,

penalties, costs, expenses, pre-judgment interest, and attorney’s fees.”5 Plaintiffs also

contend that “the amount in controversy does not exceed $75,000 at this time.” 6

11.     Defendant may prove the amount in controversy exceeds $75,000.00 by setting

forth facts that support a finding of the requisite amount.7

12.     Plaintiffs seek property damages in the amount of $34,404.75.8 Additionally,

Plaintiffs seek treble damages or exemplary damages for “knowing and intentional”

conduct, eighteen percent interest, court costs, attorney’s fees, pre-judgment interest,

and post-judgment interest.9
                                                                              10
13.     Plaintiffs’ claimed “economic damages” are $34,404.75.                     If Plaintiffs’ prove

knowingly or intentionally wrongful conduct, Plaintiffs may recover at least $103,214.25

at trial ($34,404.75 x 3).11

14.     Accordingly, the “amount in controversy” requirement of 28 U.S.C. § 1332(a) is

satisfied because Plaintiffs seek damages in excess of $75,000.00.

4
       See Royal Ins. Co. of Am. v. Quinn-L Capital Corp., 3 F.3d 877, 882-83 (5th Cir. 1993)
       (citizenship of unincorporated association determined by citizenship of members).
5
       See Plaintiffs’ Original Petition, ¶ 66.
6
       See Plaintiffs’ Original Petition, ¶ 66.
7
       Gebbia v. Wal-Mart Stores, Inc., 233 F.3d 880, 883 (5th Cir. 2000).
8
       See Plaintiffs’ Original Petition, ¶ 59.
9
       See Plaintiffs’ Original Petition, ¶ 59 – 66.
10
       See Plaintiffs’ Original Petition, ¶ 59.
11
       Tex. Ins. Code § 541.152; Plaintiffs’ Original Petition, ¶ 60; Puente v. State Farm Lloyds, Civil
       Action No. B-15-190, 2016 U.S. Dist. LEXIS 58103, at *12-14 (using treble damages figure to
       calculate amount in controversy over exemplary damages figure because the treble damage
       figure yields a higher amount in controversy).

                                                                                                      3
      Case 3:20-cv-00004 Document 1 Filed on 01/07/20 in TXSD Page 4 of 5



                       REMOVAL IS PROCEDURALLY CORRECT

15.     This notice of removal is timely under 28 U.S.C. § 1446(b). State Farm Lloyds

was served with process on December 9, 2019.

16.     Venue is proper in this division under 28 U.S.C. §1441(a) because this district

and division embrace the place in which the removed action has been pending.

17.     In accordance with 28 U.S.C. § 1446(a), copies of all process, pleadings, and

orders served upon State Farm Lloyds in the State Court Action are attached to this

notice as Exhibit B.

18.     Additionally, all documents required by Local Rule 81 to be filed with this Notice

of Removal are attached and indexed in Exhibit A.

19.     Pursuant to 28 U.S.C. § 1446(d), written notice of the filing of this Notice of

Removal will promptly be given to all parties and to the clerk of the 56th Judicial District

Court of Galveston County, Texas.

                                      JURY DEMAND

       Pursuant to Rule 38 of the Federal Rules of Civil Procedure, State Farm Lloyds

demands a trial by jury.

                                          PRAYER

       Defendant respectfully requests that the State Court Action be removed and

placed on this Court's docket for further proceedings. Defendant also requests any

additional relief to which it may be entitled.




                                                                                          4
      Case 3:20-cv-00004 Document 1 Filed on 01/07/20 in TXSD Page 5 of 5



                                               Respectfully submitted,


                                               By:    /s/ M. Micah Kessler___________
                                                       M. Micah Kessler
                                                       State Bar No. 00796878
                                                       S.D. Tex. I.D. 21206
                                               Nistico, Crouch & Kessler, P.C.
                                               1900 West Loop South, Suite 800
                                               Houston, Texas 77027
                                               Telephone: (713) 781-2889
                                               Telecopier: (713) 781-7222
                                               Email: mkessler@nck-law.com

                                               ATTORNEY FOR DEFENDANT


OF COUNSEL:
Jazmine J. Ford
State Bar No. 24109881
S.D. Tex. I.D. 3451248
Email: jford@nck-law.com




                             CERTIFICATE OF SERVICE

      I certify that a true and correct copy of the foregoing was duly served upon
counsel of record by U.S. Mail, certified return receipt requested and electronic service
on January 7, 2020, as follows:

      Chad T. Wilson
      Thomas J. Landry
      The Chad T. Wilson Law Firm,
      455 East Medical Center Boulevard, Suite 555
      Webster, Texas 77598
      VIA ECF
      VIA EMAIL - eservice@cwilsonlaw.com
      cwilson@cwilsonlaw.com
      tlandry@cwilsonlaw.com


                                                 /s/ Jazmine J. Ford
                                                 Jazmine J. Ford

                                                                                       5
